Citation Nr: 1343315	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  07-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which denied service connection for hypertension on the merits.  It does not appear that the RO considered a previously denied claim of service connection for hypertension.

In an October 2012 decision, the Board, in pertinent part, reopened a previously claim for service connection for hypertension and remanded the issue for further development.  The Board remanded the matter again in May 2013 for further development.  


FINDING OF FACT

The Veteran's hypertension is unrelated to service and is unrelated to a service-connected disability, including depressive disorder and/or left hip abductor myositis.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's October 2012 decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a headache disability, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening the previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter was subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With respect to the claim of service connection for hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A June 2007 letter satisfied the duty to notify provisions, to include notice related to secondary service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was asked to provide additional private records, or releases to allow VA to obtain records on his behalf, in the May 2013 Board remand and May 2013 duty to assist letter.  The Veteran has not indicated that there are any obtainable outstanding records pertinent to her claim of service connection for hypertension.  The RO obtained the Veteran's Social Security Administration disability records, which include records of the determination, and supporting medical records  38 C.F.R. § 3.159 (c) (2).  

VA examinations were afforded the Veteran regarding her hypertension in February 2008 and November 2012.  In July 2013, the RO obtained a VA medical opinion to answer all remaining questions that were not clearly addressed in the previous two VA examinations.  The July 2013 opinion made all necessary clinical findings and offered requested medical opinions with supporting rationales based on sound medical principles with regard to the hypertension.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The July 2013 medical opinion is adequate for adjudication purposes.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The RO substantially complied with the remand instructions regarding the issue of service connection for hypertension by obtaining an adequate medical opinion, obtaining all relevant VA records and requesting authorization to obtain any additional private treatment records that would support her claim.  No further action is necessary in this regard with respect to the issue of entitlement to service connection for hypertension.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

II.  Service Connection - hypertension

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Some chronic diseases may be presumed to have been incurred in service, if they first become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is no indication in the service treatment records or post-service treatment records that the Veteran manifested symptoms of hypertension/chronic high blood pressure during service or within the first post-service year; and, the Veteran does not assert such.  Her service treatment records did not show elevated blood pressure, and a post-service medical record contains a January 1992 blood pressure reading of 100/70. On VA examination in April 1993, the Veteran reported having been on medication for hypertension, and the examiner provided a diagnosis of arterial hypertension.

In essence, the record does not reflect, and the Veteran does not assert, that hypertension had its onset in service.  Rather, the Veteran maintains that her hypertension is secondary to her service-connected depressive disorder and/or left hip abductor myositis.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

The Veteran appeared for a VA Compensation & Pension (C&P) examination in February 2008.  The VA examiner opined that the Veteran's hypertension was not caused by or a result of the service-connected disabilities of depressive disorder and/or left hip abductor myositis.  The examiner explained that there is no evidence or medical literature of any etiologic relation between musculoskeletal conditions (myositis) and depressive disorders, and the development of hypertension.  Although the examiner explained that the Veteran's service-connected disabilities did not cause the hypertension, the examiner did not address whether the Veteran's service-connected disabilities aggravate the hypertension.  

In an March 2008 statement, the Veteran asserted that when she has panic attacks her blood pressure increases considerably, and when her left hip is in pain her blood pressure increases.  In April 2008, a VA physician wrote that the Veteran's depression and anxiety exacerbates her blood pressure.  

At a VA C&P examination in November 2012, the Veteran reported that her [hypertension] condition was unstable.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence in the service treatment records of hypertension diagnosis or treatment.  

Further, regarding secondary service connection, the examiner indicated the medical evidence was not sufficient to support a determination of a baseline level of severity of the hypertension.  

Finally, the examiner opined that, regardless of an established baseline, the Veteran's hypertension was less likely than not aggravated beyond its natural progression by either service-connected disability (depressive disorder and/or left hip abductor myositis).  The examiner concluded that there was no evidence of aggravation of hypertension related to the Veteran's service-connected conditions.  

Similarly, in a July 2013 VA opinion, a VA physician noted a review of the Veteran's claims file and acknowledged the Veteran's assertions from 2007 and 2008 that her blood pressure was affected by her service-connected disabilities.  (See May 30, 2007 statement in support of claim; 3/29/08 correspondence from the Veteran; and, April 3, 2008 correspondence  from the Veteran.)  The examiner also acknowledged the April 22, 2008 handwritten note from a VA physician indicating that the Veteran's depression and anxiety exacerbate her blood pressure.  The examiner specifically indicated that all of the above data was considered in forming the opinion that the Veteran's hypertension was less likely than not incurred in or caused by any in-service injury, event or illness because the service treatment records are silent for signs or symptoms of hypertension during active service and within the first post-service year.  Although silence in the record is generally not an acceptable rationale for denying a claim, any defect in this regard is harmless error because the Veteran has never suggested that her hypertension had its onset during service.  

Further, the examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service.  Significantly, the examiner reasoned that during a panic attack or acute exacerbation of chronic pain, the blood pressure increases but this is a transient, "normal" physiologic response during the acute stressful event, and not the original cause for the development of the hypertension condition.  

The examiner also indicated that a permanent aggravation of the hypertension by the service-connected conditions has not occurred; therefore, a baseline level of severity does not exist or does not proceed.  Similarly, the examiner opined that, regardless of a baseline, there is no evidence of a permanent aggravation of hypertension related to the Veteran's service-connected disabilities.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Lewinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In summary, the evidence in favor of the claim includes the April 2008 notation from a VA doctor that the Veteran's depression and anxiety exacerbate the hypertension; and, the Veteran's own belief that her hypertension is aggravated by her service-connected disabilities.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, (whether the Veteran's hypertension is permanently aggravated by the pain, anxiety and depression caused by her service-connected disabilities) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Further, although the April 2008 VA medical notation regarding exacerbation of hypertension as a result of service-connected disabilities is provided by a competent medical professional, the opinion does not address whether any such exacerbation is equivalent to a "permanent aggravation" and the opinion is not accompanied by any rationale.  

Significantly, for purposes of claims for Veterans' benefits, aggravation is defined as permanent worsening beyond the natural  progression expected for the disorder.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Temporary or intermittent flare-ups of a disease are not sufficient to be considered aggravation of a disorder.  Id.  

The Board concedes that the Veteran's blood pressure rises during periods of pain, depression, stress, and anxiety; however, that alone is not enough to warrant service connection for hypertension.  The hypertension disability must be shown to have permanently worsened as a result of service-connected disabilities in order to warrant service connection based on aggravation.  

Weighing against the claim are the opinions of three VA examiners who found no relationship between the Veteran's hypertension and service, and no causation and/or permanent aggravation of hypertension by service-connected disabilities.  

A medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether ... service connection is warranted."  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007);  see also Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (stating that "it is the total analysis provided by the medical professional that must be weighed and considered by the Board");  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (stating that "most of the probative value of a medical opinion comes from its reasoning" and that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Thus, the mere existence of conflicting medical opinions does not place the evidence into equipoise.

Although the February 2002 and the November 2012 examiners did not provide complete rationales for their opinions regarding causation and/or aggravation , the July 2013 opinion provides adequate rationale based on sound medical principles.  The July 2013 opinion, which is based on a complete review of the record, explains that it is essentially normal for one's blood pressure to rise during certain circumstances, including the ones described by the Veteran and the VA doctor in April 2008.  However, the July 2013 opinion also explains that these rises in blood pressure are temporary reactions to pain and stress, and do not constitute a permanent aggravation of the overall hypertension disability.  The July 2013 opinion is therefore highly probative, as it is provided with a complete rationale based on a review of the entire record, and based on sound medical principles.  

Based on the foregoing, the preponderance of the evidence weighs against the claim.  The Board does not doubt that the Veteran's blood pressure temporarily rises during periods of pain and stress; however, there is no competent evidence to support the contention that the Veteran's hypertension is permanently aggravated by the service-connected depressive disorder and/or left hip abductor myositis.  

As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  No reasonable basis has been identified for granting service connection for hypertension.  Gilbert v. Lewinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for hypertension is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


